Beach, J.
This is an appeal from an order vacating an order for the production of books and the examination of the assignors and assignee before a referee. The examination was originally directed upon papers showing no reason therefor, except what might arise from facts tending to show fraud in conducting the business and making the assignment. It is plain, a proceeding founded upon such statements must be in hostility to the assignment. If upheld, a marked inconsistency would be apparent. The act is entitled “ An Act in relation to assignments of the estates of debtors for the bene*114fit of creditors ” (L. 1877, c. 466) and its purpose is to provide the manner of making assignments, and the method of accomplishing the distribution of the estate. Nothing could be more foreign to such an intention, than the authorization of proceedings, plainly hostile to the assignment, and intended to overturn the structure the legislature erected.
Every section of the act tends to aid the eventual distribution of the estate among the creditors, according to the provisions of the deed of trust. Section 21 has no different aim, and no construction should be given it, save consistent with the general object of the law. Except for its general wording, it might be held solely applicable to the proceedings on accounting and removal of assignees, set forth in the prior sections. It is impossible to discover from the text, what reasons should call upon the court to order the examination of witnesses and production of books, and those suggested by the purpose of the act, viz., in aid of the assignment, must be held the only ones warranting the proceeding. The creditors under proper restrictions should have opportunity to examine the assignors’ books of account, as they are sources of information relative to the estate which is to be distributed.
The order should be affirmed so far as it vacates the order for an examination of the assignors and assignee, and reversed in that portion denying the examination of the books, without costs on this appeal.
Ohables P. Daly, Oh. J., concurred.
J. F. Daly, J., dissented..
Order accordingly.